George K. Cracraft, Judge, dissenting. My point of departure with the prevailing opinion is its effort to resolve the issue by seeking to determine legislative intent in the enactment, and its strained effort to distinguish the supreme court’s decision in Arkansas Vinegar Co. v. Ashby, 294 Ark. 412, 743 S.W.2d 798 (1988). In my opinion, the language in Ark. Stat. Ann. § 81-1310(c)(2) (1976), then in effect, is as clear and unambiguous as the legislators possibly could have made it, and the words need only to be given their ordinary meaning. It provides in clear and unequivocal language that the first $50,000.00 of “weekly benefits” for death or permanent total disability shall be paid by the carrier, and the employee who receives $50,000.00 in “weekly benefits” shall be eligible for continued benefits from the Death and Permanent Total Disability Trust Fund. It does not provide for the shift in liability to occur when the employer has paid $50,000.00 in “death benefits” or “benefits payable because of death,” as the Commission and majority now read it. It used the words “weekly benefits for death.” What then are “weekly benefits for death”? In the supreme court’s opinion in Ashby, supra, it was held that the language of the provision for lump-sum payment for widows on remarriage was. so clear and unequivocal as to require no judicial interpretation: The statute provides that in the event the widow remarries “there shall be paid to her a lump sum equal to compensation for 104 weeks.” The statute further provides that upon the cessation of compensation to any person the remaining persons are entitled to compensation at the rate “which the persons would have received if they had been the only persons entitled to compensation at the time of the decedent’s death.” The two sections are harmonious and the plain and ordinary meaning of the words is that the widow will receive a final payment in a a “lump sum.” There is no provision in the statute, if we are to give the words their ordinary and accepted meaning, which would lead to any conclusion except that the lump sum payment is in lieu of continuing payments to the widow. Clearly the widow is no longer entitled to receive weekly benefits. Therefore, upon the remarriage of the widow the remaining dependents are entitled to compensation in the amount they would have received had they been the only persons entitled to benefits upon the death of their father. Ashby, 294 Ark. at 415-416, 743 S.W.2d at 799-800 (emphasis added). The majority’s attempt to distinguish Ashby is, in my judgment, wholly without substance. If the lump sum provision provided for widows on remarriage is not a “weekly benefit” for one purpose, in what manner and by what sound reasoning can we now say that it is a “weekly benefit” for some other purpose? If the legislature had intended that the $50,000.00 cap on employee’s liability be computed on some basis other than weekly benefits, I credit it with the intelligence and ability to have said so. However, it did not, but chose to compute the $50,000.00 limit of liability on the basis of “weekly benefits for death.” The lump sum payment to a widow on remarriage has been judicially declared to be something other than a weekly benefit for death. I would reverse. Cooper, J., joins in this dissent.